|N THE UN|TED STATES DISTR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|VlS|ON

|VIAR|E L. TATE,
P|aintiff,

v. _ CaSe No. 3:17-CV-371
CO|V||V||SS|ONER OF SOC|AL ' JUDGE VVALTER H. R|CE
SECURITY,

Defendant.

 

DEC|S|ON AND ENTRY ADOPT|NG UN|TED STATES MAGISTRATE
JUDGE'S REPORT AND RECO|V|MENDAT|ONS lDOC. #12);
REVERS|NG NON-D[SABIL|TY F|ND|NG AND RE|V|AND|NG |VIATTER
TO CO|VIIV||SS|ONER UNDER THE FOURTH SENTENCE OF 42 U.S.C.
§ 405(9) FOR PROCEED|NGS CONS|STENT W|TH THlS OPlN|ON;
TERM|NAT|ON ENTRY

 

On September 20, 2018, United States |Vlagistrate Judge |Vlichae| J.
NeWman issued a Report and Recommendations, Doc. #12, recommending that
the Court reverse the Commissioner's non-disability finding as unsupported by
substantial evidence, and remand the matter to the Commissioner under the Fourth
Sentence of 42 U.S.C. § 405(9) for proceedings consistent With this Opinion.
A|though the parties vvere advised of their right to file Objections to the Report and
Recommendations, and of the consequences of failing to do so, no Objections
Were filed Within the time allotted.

Based on the reasoning and citations of authority set forth by |\/Iagistrate

Judge Newman, the Court ADOPTS said judicial filing in its entirety, REVERSES the

Commissioner’s non-disability finding, and RE|VIANDS the matter to the
Commissioner for further proceedings consistent With this Opinion.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

oate: october 10, 2018 ¢/Q~/'\rh<;(

WALTER H. R|CE
UN|TED STATES DESTR!CT JUDGE

 

